Title: From John Adams to William Bentley, 30 August 1819
From: Adams, John
To: Bentley, William



Dear Sir
Quincy Aug. 30. 1819

The Mecklenboug Declaration of Independence is “en bon train.” Vive la Verite.
But this letter has another Subject and Object.
Mr Russell our late Ambassador to Sueden informs me that he has brought with him, from Italy a printed Volume containing large extracts from Six Orations of Cicero long lost. This Volume he had thoughts of presenting to Dr Kirkland for the Library of the University, on commencement day.
Another discovery he Says has been made of the first Volume of Eusebius’s Ecclesiastical History which is now in the Press, and he has Subscribed for it. He Saw the Original Manuscripts, on the backsides of Parchments containing the records of Some very ancient Ecclesiastical Council.” I have read So much, and Seen So much of monkish Knavery, that I Suspect fraud, in this whole Affair. Eusebius, you know, was an Arrian.
I wait with patience the devellopement of this Mystery—But beg you to keep this letter from the public.
I am, Sir, with great Esteem, your Friend
John Adams